USCA11 Case: 21-13591      Date Filed: 07/14/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit
                   ____________________

                         No. 21-13591
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
CHRISTY DALE SHELL,
a.k.a. Christy Schell,
a.k.a. Karen Miller,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 4:17-cr-10019-KMM-1
                   ____________________
USCA11 Case: 21-13591        Date Filed: 07/14/2022     Page: 2 of 7




2                      Opinion of the Court                21-13591


Before WILSON, BRASHER, and ANDERSON, Circuit Judges.
PER CURIAM:
        Christy Dale Shell, a federal prisoner proceeding pro se, ap-
peals the district court’s denial of her motion for compassionate re-
lease. In denying the motion, the district court found that Shell had
failed to show that extraordinary and compelling reasons or the 18
U.S.C. § 3553(a) factors supported her release. On appeal, Shell ar-
gues that the district court erred because: (1) the government con-
ceded that her medical conditions were extraordinary and compel-
ling reasons for a sentence reduction; (2) the court improperly
weighed the Section 3553(a) factors without supporting evidence;
and (3) the Federal Bureau of Prisons did not adequately treat her
conditions to the point of cruel and unusual punishment. The gov-
ernment responds by moving for summary affirmance of the dis-
trict court’s order and to stay the briefing schedule in the alterna-
tive. After careful consideration, we conclude that summary affir-
mance is appropriate and grant the government’s motion.
                      I.     BACKGROUND

       In 2017, Shell pleaded guilty to a single count of conspiracy
to possess fentanyl and other controlled substances with intent to
distribute. The district court sentenced her to 235 months’ impris-
onment to be followed by three years of supervised release.
       In September 2020, Shell filed a motion for compassionate
release, arguing that a series of medical conditions increased her
USCA11 Case: 21-13591         Date Filed: 07/14/2022    Page: 3 of 7




21-13591               Opinion of the Court                         3

risk of death or severe illness from COVID-19. The motion also
contended that the Federal Bureau of Prisons’ COVID-19 policies
amounted to cruel and unusual punishment. The government
agreed that Shell’s conditions established “extraordinary and com-
pelling reasons” for purposes of U.S.S.G. § 1B1.13. It nonetheless
opposed Shell’s motion, arguing that she had failed to show that
she was not a danger to the community or otherwise merited com-
passionate release under the 18 U.S.C. § 3553(a) factors. Shell filed
two addendums claiming that she suffered from new medical prob-
lems and that her existing problems had worsened, but she did not
provide any new medical records to support her claims. Shell also
received the first dose of the Pfizer COVID-19 vaccine in August
2021.
        On September 27, 2021, the district court denied Shell’s mo-
tion. The court acknowledged the government’s initial concession
but explained that Shell had since received a dose of the COVID-19
vaccine, which it found to have substantially diminished her risk
from COVID-19. This new fact, the court found, rendered Shell’s
conditions less than “extraordinary and compelling reasons” for
compassionate release. The court also found that the Section
3553(a) factors weighed strongly against granting Shell’s motion,
citing: (1) her “substantial criminal history”; (2) the seriousness of
her instant conviction; (3) the need to deter criminal conduct; and
(4) the need to avoid unwarranted sentencing disparities. As to
Shell’s addenda, the court explained that she had neither provided
additional medical evidence to support her new contentions nor
USCA11 Case: 21-13591          Date Filed: 07/14/2022   Page: 4 of 7




4                      Opinion of the Court                 21-13591

demonstrated that she had exhausted her administrative remedies.
Shell timely appealed.
                 II.    STANDARD OF REVIEW

       We review a district court’s denial of a prisoner’s motion for
modification of sentence under 18 U.S.C. § 3582(c)(1)(A) for abuse
of discretion. United States v. Harris, 989 F.3d 908, 911 (11th Cir.
2021).
                        III.   DISCUSSION

        We begin with a note on Shell’s pro se status. Although pro
se filings are liberally construed, all litigants must comply with the
applicable procedural rules, and we will not serve as de facto coun-
sel for a party or rewrite an otherwise deficient pleading to sustain
an action. See United States v. Padgett, 917 F.3d 1312, 1316 n.3,
1317 (11th Cir. 2019).
        Turning to the merits of Shell’s claim, “[a] district court
abuses its discretion when it applies an incorrect legal standard, ap-
plies the law in an incorrect or unreasonable fashion, fails to follow
proper procedures in making a determination,” or makes “clearly
erroneous” factual findings. United States v. McLean, 802 F.3d
1228, 1233 (11th Cir. 2015) (internal quotations omitted). In the
context of compassionate release, after a prisoner exhausts her ad-
ministrative remedies a district court “may reduce the term of im-
prisonment . . . after considering the factors set forth in [S]ection
3553(a) to the extent that they are applicable if it finds that—
USCA11 Case: 21-13591         Date Filed: 07/14/2022      Page: 5 of 7




21-13591                Opinion of the Court                          5

extraordinary and compelling reasons warrant such a reduction.”
18 U.S.C. § 3582(c)(1)(A)(i). Based on this language, we have held
that a court “may reduce a term of imprisonment if (1) the
§ 3553(a) sentencing factors favor doing so, (2) there are extraordi-
nary and compelling reasons for doing so, and . . . (3) doing so
would not endanger any person or the community within the
meaning of § 1B1.13’s policy statement.” United States v. Tinker,
14 F.4th 1234, 1237 (11th Cir. 2021). The court may consider the
three elements in any order, and the absence of any one of them
forecloses a sentence reduction. See id. at 1237–38.
       We start and end with the “extraordinary and compelling”
element. It is the prisoner’s burden to show that her circumstances
warrant a reduction under Section 3582(c)(1)(A)(i), and we are not
bound to accept the government’s concessions. See United States
v. Lee, 586 F.3d 859, 866 (11th Cir. 2009). The United States Sen-
tencing Commission’s policy statement explains that a prisoner’s
medical condition can be an extraordinary and compelling reason
to the extent that it reflects a terminal illness or a serious condition
substantially diminishing her ability to provide self-care within the
environment of a correctional facility and from which she is not
expected to recover. U.S.S.G. § 1B1.13 cmt. n.1(A)–(C). We have
held that the policy statement does not “grant discretion to courts
to develop other reasons that might justify a reduction in a defend-
ant’s sentence.” United States v. Bryant, 996 F.3d 1243, 1248 (11th
Cir. 2021), cert. denied, 142 S. Ct. 583 (2021). We have also held
that a district court does not abuse its discretion by denying
USCA11 Case: 21-13591         Date Filed: 07/14/2022    Page: 6 of 7




6                      Opinion of the Court                 21-13591

compassionate release to an inmate with medical conditions that
may increase the risk of death or severe medical complications due
to COVID-19 where the inmate’s conditions are manageable in
prison. See United States v. Giron, 15 F.4th 1343, 1346 (11th Cir.
2021) (no abuse of discretion where the district court, after adopt-
ing the government’s response in full, found no extraordinary and
compelling reason for release because the inmate’s high choles-
terol, high blood pressure, and coronary artery disease “were man-
ageable in prison, despite the existence of the COVID-19 pan-
demic”).
       These precedents foreclose Shell’s claim because the district
court found that her medical conditions were being adequately
managed in prison, especially in the light of her vaccination. See id.
Specifically, Shell conceded that the Bureau had provided her med-
ication to treat her melanoma, hormone imbalance, neurological
disorders, and asthma, which is consistent with the district court’s
finding that those conditions did not substantially diminish her abil-
ity to provide self-care. U.S.S.G. § 1B1.13 cmt. n.1(A)–(C). Shell’s
claim that the Bureau mistreats inmates does not convert conced-
edly managed medical conditions into “extraordinary and compel-
ling” reasons for release. A compassionate release motion is an im-
proper vehicle for raising constitutional claims. Cf. Hutcherson v.
Riley, 468 F.3d 750, 754 (11th Cir. 2006) (“An inmate convicted and
sentenced under state law may seek federal relief under two pri-
mary avenues: a petition for habeas corpus and a complaint under
the Civil Rights Act of 1871, as amended, 42 U.S.C. § 1983.”
USCA11 Case: 21-13591         Date Filed: 07/14/2022      Page: 7 of 7




21-13591                Opinion of the Court                          7

(cleaned up)). Finally, we agree with the district court that, having
failed to provide additional medical documentation or show the
exhaustion of her administrative remedies, we cannot consider the
allegations of new conditions in Shell’s addenda.
                       IV.    CONCLUSION

       Summary disposition is appropriate where “the position of
one of the parties is clearly right as a matter of law so that there can
be no substantial question as to the outcome of the case, or where,
as is more frequently the case, the appeal is frivolous.” Groendyke
Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). As we
have explained above, this appeal presents just such a circum-
stance. Thus, the government’s motion for summary affirmance is
GRANTED and its motion to stay the briefing schedule is DENIED
as moot.